952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eberle Gaynor ENSOR, Plaintiff-Appellant,v.James N. ROLLINS;  Carol Jackson;  Judith Widing;  ElmanusHerndon;  Mary Coplin;  Richard Lanham;  Bishop L.Robinson, Defendants-Appellees.
No. 91-6149.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-90-3322-B), Walter E. Black, Jr., Chief District Judge.
Eberle Gaynor Ensor, appellant pro se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Eberle Gaynor Ensor appeals from the district court's orders that granted the Defendants' motions for a protective order and for summary judgment, dismissed the claims against one defendant who was not served process, and denied Appellant's motion for appointment of counsel.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Ensor v. Rollins, No. CA-90-3322-B (D.Md. Sept. 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.